DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
The foreign priority document No. 10-2016-0141758 filed on October 28, 2016 in the Republic of Korea has been received and it is acknowledged.

Specification
The disclosure is objected to because of the following informalities:
The limitation “tris(2-aminoethylamine)” should read “tris(2-aminoethyl)amine”.
On page 4, lines 4-6, the specification recites “the amino group (NH2)-containing monomolecular material includes at least one material selected from tris(2-aminoethylamine)(TREN), trimesic acid, aconitic acid, and naphthalene trisulfonate”.
	The examiner would like to note that trimesic acid is represented by the formula:

    PNG
    media_image1.png
    195
    251
    media_image1.png
    Greyscale
, aconitic acid is represented by the formula:

    PNG
    media_image2.png
    127
    253
    media_image2.png
    Greyscale
, and naphthalene trisulfonate is represented by the formula:

    PNG
    media_image3.png
    603
    780
    media_image3.png
    Greyscale
.
2) groups, and cannot provide an amino group (NH2)-containing monomolecular material.
Appropriate correction is required.

Claim Objections
Claims 4, 9-11, 13, and 15 are objected to because of the following informalities: 
The limitation “tris(2-aminoethylamine)” in claims 4 and 13 should read “tris(2-aminoethyl)amine”.
The limitation “immersing the substrate adsorbed by the amino group-containing monomolecular material in a nonpolar solvent comprising metal nanoparticles dispersed therein to form a conductive layer adsorbed by the metal nanoparticles on the substrate” in claim 9 should read “immersing the substrate having the amino group-containing monomolecular material adsorbed thereon in a nonpolar solvent comprising metal nanoparticles dispersed therein to form a conductive layer of metal nanoparticles adsorbed on the substrate”.
The limitation “d) immersing the substrate adsorbed by the amino group-containing monomolecular material” in claims 10 and 11 should read “immersing the substrate having the amino group-containing monomolecular material adsorbed thereon”.
Claim 15 is objected to as being dependent on the objected claim 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “the amino group (NH2)-containing monomolecular material includes at least one material selected from tris(2-aminoethylamine)(TREN), trimesic acid, aconitic acid, and naphthalene trisulfonate”.
Trimesic acid is represented by the formula:

    PNG
    media_image1.png
    195
    251
    media_image1.png
    Greyscale
, aconitic acid is represented by the formula:

    PNG
    media_image2.png
    127
    253
    media_image2.png
    Greyscale
, and naphthalene trisulfonate is represented by the formula:

    PNG
    media_image3.png
    603
    780
    media_image3.png
    Greyscale
.
These compounds do not comprise amino (NH2) groups and cannot provide an amino group (NH2)-containing monomolecular material.
Therefore, it is not clear what is the joint inventor claiming as the invention in claim 13.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/764,141 (US 2020/0343016). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim the same electrode.
2)-containing monomolecular material in the substrate, and a nanoparticle layer formed by coating metal nanoparticles on the bonding layer (claim 1).
This flexible electrode is equivalent to the flexible electrode in claim 1 of the instant application.
The copending Application No. 16/764,141 further claims that the substrate is made of a plurality of fibers, wherein the fibers are selected from the group consisting of polyester, cellulose, nylon, and acrylic fibers (claim 2), same as in claim 2 of the instant application.
The copending Application No. 16/764,141 further claims that the monomolecular material may be tris(2-aminoethyl)amine (TREN) (claim 3), same as in claim 4 of the instant application.
The copending Application No. 16/764,141 further claims that the metal nanoparticles are nanoparticles of at least one metal selected from the group consisting of Pt, Au, Ag, Al, and Cu (claim 4), same as in claim 5 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1, 2, 5, and 8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kim (US 2015/0174613).
With regard to claim 1, Kim teaches a nanostructure comprising a substrate (110), linkers (120A) bonded to the substrate (110), and metallic nanoparticles (140):

    PNG
    media_image4.png
    223
    466
    media_image4.png
    Greyscale
(fig.1E, par.0038, par.0075).
The substrate (110) may be a flexible substrate (par.0040).
Kim further teaches that the linkers (120A) may be organic linkers adsorbed in the substrate (110) and chemically bond with metal ions (par.0051). The examples of linkers (120A) include amino-containing silanes (par.0056, par.0065, par.0067).
The amino-containing silanes are represented by the formula (R3)3Si-R4-NH2 (par.0065), wherein (R3)3Si corresponds to the functional group that is bonded to the substrate, R4 is a chain group, and -NH2 is a functional groups that bonds with metal ions (par.0070).
The layer (120) comprising amino-containing silane linkers (120A) of Kim is equivalent to the “bonding layer formed by adsorbing an amino group (NH2)-containing monomolecular material in the substrate” in claim 1.

The nanostructure of Kim has the same structure as the flexible electrode in claim 1, and it would be expected to function as a flexible electrode. 
With regard to claim 2, Kim teaches that the flexible substrate may be triacetyl cellulose (TAC)(par.0041).
With regard to claim 5, Kim teaches that the metal nanoparticles may be nanoparticles of Au, Ag, or Pt (par.0073).
With regard to claim 8, Kim teaches that a dielectric organic material (150) may be bonded to the metallic nanoparticles (140), and provides isolation between the nanoparticles (par.0113, fig.1F). The dielectric organic material (150) may have an amine group (-NH2) that spontaneously forms a chemical bond with the metal contained in the nanoparticles (par.0117).
The dielectric material (150) is equivalent to the claimed “cover layer formed by adsorbing an amino group-containing monomolecular material on the conductive layer”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 9, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent 9,735,295) in view of Tanaka et al. (JP 2012-216722, with attached machine translation).
With regard to claim 1, Lee et al. teach an electrode comprising a substrate, an amine group-containing compound layer formed on the substrate, and a metal layer formed on the amine group-containing compound layer (abstract, fig.1a).
Lee et al. further teach that the substrate may be polyethersulfone (PES), polyethylene naphthalate (PEN), polyethylene terephthalate (PET), polycarbonate (PC) or cellulose triacetate (column 5, lines 30-38). These substrates are flexible substrates, as evidenced in par.0015 of Kim (US 2015/0174613).
Additionally, Lee et al. teaches that the electrode is flexible when an organic substrate is used (column 5, lines 42-43).
Lee et al. further teach that the amine group-containing layer may form by self-assembling on the substrate (column 6, lines 14-17). Therefore, the amine group-containing layer of Lee et al. is equivalent to the “bonding layer formed by adsorbing an amino (NH2)-containing monolayer material on the substrate” in claim 1.
The amine group-containing compound may be 3-aminopropyltriethoxysilane (column 6, line 4).
Lee et al. teach that the metal layer may be formed from a metal-containing solution (column 6, lines 49-54), but fail to specifically teach metal nanoparticles.
Tanaka et al. teach a substrate (1) having a self-assembled monolayer of 3-aminopropyltriethoxysilane (24) and metal nanoparticles (14), such as Pd, Pt, Au nanoparticles:

    PNG
    media_image5.png
    230
    298
    media_image5.png
    Greyscale
(fig.7, par.0036-0041 of the attached translation).
The nanoparticles (14) in colloidal form are adsorbed by the self-assembled monolayer of 3-aminopropyltriethoxysilane (24)(par.0039 and par.0065 of the attached translation).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to form the metal layer of Lee et al. by adsorbing metal nanoparticles on a 3-aminopropyltriethoxysilane self-assembled monolayer.
The electrode of Lee modified by Tanaka is equivalent to the flexible electrode in claim 1.
With regard to claim 2, Lee et al. teach that the substrate may be cellulose triacetate (column 5, lines30-37).
With regard to claim 5, Lee et al. teach that the metal may be Ag, Au, Al, Cu (column 6, lines 37-40).
With regard to claim 8, Lee et al. teach that an antireflection layer may be additionally included ion the metal layer (fig.1b, column 7, lines 12-13), and polyaniline may be used for the antireflection layer (column 7, lines 23-28). The antireflection layer 
A polyaniline antireflection layer is equivalent to a “cover layer formed by adsorbing an amino group-containing monomolecular material on the conductive layer”.
With regard to claim 9, Lee et al. teach an electrode comprising a substrate, an amine group-containing compound layer formed on the substrate, and a metal layer formed on the amine group-containing compound layer (abstract, fig.1a).
Lee et al. further teach that the substrate may be polyethersulfone (PES), polyethylene naphthalate (PEN), polyethylene terephthalate (PET), polycarbonate (PC) or cellulose triacetate (column 5, lines 30-38). These substrates are flexible substrates, as evidenced in par.0015 of Kim (US 2015/0174613).
Additionally, Lee et al. teaches that the electrode is flexible when an organic substrate is used (column 5, lines 42-43).
Lee et al. further teach that the amine group-containing compound layer may form by self-assembling on the substrate from a solution comprising the amine group-containing compound and an alcohol (column 6, lines 14-20). The application may be by dip coating (column 6, line 27), which is equivalent to the step of “(a)immersing a substrate in an organic solvent comprising an amino group(NH2)-containing monomolecular material dispersed therein to adsorb the amino group-containing monomolecular material on the substrate” in claim 9.
Lee et al. further teach that the amine group-containing compound may be 3-aminopropyltriethoxysilane (column 6, line 4).

These solvents are nonpolar solvents.
However, Lee et al. fail to specifically teach metal nanoparticles.
Tanaka et al. teach a substrate (1) having a self-assembled monolayer of 3-aminopropyltriethoxysilane (24) and metal nanoparticles (14), such as Pd, Pt, Au nanopartiocles:

    PNG
    media_image5.png
    230
    298
    media_image5.png
    Greyscale
(fig.7, par.0036-0041 of the attached translation).
The nanoparticles (14) in colloidal form are adsorbed by the self-assembled monolayer of 3-aminopropyltriethoxysilane (24)(par.0039 and par.0065 of the attached translation).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to form the metal layer of Lee et al. by adsorbing metal nanoparticles on a 3-aminopropyltriethoxysilane self-assembled monolayer.
The method of Lee modified by Tanaka is equivalent to the method in claim 9.

With regard to claim 14, Lee et al. teach that the metal may be Ag, Au, Al, Cu (column 6, lines 37-40).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0174613) in view of Hong et al. (US Patent 8,206,803).
With regard to claims 6 and 7, Kim teaches the flexible electrode of claim 1 (see paragraph above).
Kim further teaches that a dielectric organic material (150) may be bonded to the metallic nanoparticles (140) and provides isolation between the nanoparticles (par.0113, fig.1F). The dielectric organic material (150) may have an amine group (-NH2) that spontaneously forms a chemical bond with the metal contained in the nanoparticles (par.0117).
The dielectric material (150) is equivalent to the “adsorption layer formed by adsorbing an amino group-containing monomolecular material on the conductive layer” in claim 6.
The insulation between the nanoparticles is needed (par.0013).
Kim further teaches that a layer of inorganic oxide may be additionally formed to securely fix the nanoparticles (par.0119), but fail to specifically teach a transition metal oxide.
Hong et al. teach a layer (120’) comprising conductive nanocrystal particles (121) and insulating nanocrystal particles (122’) (fig. 3, column 5, lines 56-65).The conductive 2 (column 4, lines 56-61).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use TiO2 nanoparticles to securely fix and insulate the metallic nanoparticles (140) of Kim.
The TiO2 nanoparticles meets the limitations of claim 6 for “metal oxide nanoparticles”, and the limitations of claim 7.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Kim (US 2015/0174613) and Lee et al. (US Patent 9,735,295) fail to teach the electrode of claim 3.
There are no prior art teachings that would motivate one of ordinary skill to modify Kim or Lee et al. and obtain the electrode in claim 3 of the instant application.
Claims 10, 11, and 15 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Kim (US 2015/0174613) and Lee et al. (US Patent 9,735,295) fail to teach the methods of claims 10 and 11.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/ANCA EOFF/Primary Examiner, Art Unit 1796